DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments
The submission filed on 11/30/21 is acknowledged. 

Status of Claims
Claims 1-20 are pending. 
Claims 10-13 are withdrawn in view of the restriction requirement (see below).
Claims 1-9 and 14-20 are rejected.

Election/Restriction
Applicant’s election of Group I, claims 1-9 and 14-20, without traverse, in the reply filed on 11/30/21 is acknowledged. Accordingly, claims 10-13 (Group II), are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because:
For the following instances of reference characters, the reference number in the figure does not appear in the specification: 
- 412 (Fig. 5; see paragraph 00076) 
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification (suggested at above-indicated paragraphs) to render the reference character(s) in the description in compliance with 37 CFR 1.121(b), are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
If corrected drawing sheets are submitted, then, in addition to Replacement Sheets containing the corrected drawing 

Specification
The disclosure is objected to because of the following informalities: 
- On the same grounds as indicated above with respect to the Drawings. As best understood, at least some of the Objections to the Drawings can be overcome by amendment of the specification.
Appropriate correction is required.

Examiner's Comments
Not Positively Recited
Claim 4 recites:
"generating … wherein the chargeback request is automatically populated with data using data from the ePOS receipt"
The recitation of the not positively recited use of the claimed invention does not serve to differentiate the claims from the prior art. See In re Wilder, 166 USPQ 545 (CCPA 1970).

Optional Language/Contingent Limitations
Claim 1 recites:
"storing, on a storage medium associated with an issuer, an ePOS receipt if the ePOS enable flag indicates that ePOS receipting is enabled." The method of claim 1 does not require that the above-noted storing operation be performed.
Claim 2 recites:
"in response to determining that the ePOS enable flag indicates that ePOS receipting is disabled, providing a POS receipt; and in response to determining that the ePOS enable flag indicates that ePOS receipting is enabled, providing an option not to receive a receipt from the merchant." The method of claim 2 does not require that the above-noted providing operations be performed.
Claim 6 recites:
"wherein the user interface enables a card holder to authenticate themselves using multi-factor authentication." The method of claim 6 does not require that a card holder perform authentication.
As per MPEP 2103.I.C.:
Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation. [For example:] 
(A) statements of intended use or field of use, including statements of purpose or intended use in the preamble,  
(B) "adapted to" or "adapted for" clauses,
(C) "wherein" or "whereby" clauses,
(D) contingent limitations,
(E) printed matter, or
(F) terms with associated functional language.

As per MPEP 2111.04.II.
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B.


Therefore, the above claim language, which is optional/ contingent limitations, does not limit the scope of the claim under the broadest reasonable interpretation to require both method steps.

Non-Functional Descriptive Material
Claim 1 recites:
"communicating, … the authorization comprising information indicating whether a transfer of funds associated with the transaction request has been authorized by the issuer, …." 
Claim 14 recites:
"a payment network, … the authorization comprising information indicating whether a transfer of funds associated with the transaction request has been authorized by the issuer, …." 
These limitations describe characteristics of the information, which is data. However, as these particular characteristics of the data are not processed or used to carry out any functionality that specifically depends on these particular characteristics, these limitations recite nonfunctional descriptive material. When descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from the prior art in terms of patentability. MPEP § 2111.05; In re Ngai 70 USPQ2d 1862 (Fed. Cir. 2004); In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); In re Gulack, 217 USPQ 401 (Fed. Cir. 1983)).

Note: In the interest of compact prosecution, prior art is cited for the aforementioned claimed subject matter that does not serve to differentiate the claims from the prior art/does not limit the scope of the claims/does not distinguish the invention from the prior art in terms of patentability. See rejections under 35 U.S.C. 102 and 103 below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
"a control for selecting an ePOS receipt and initiating a chargeback therefrom" (claims 4 and 17)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 and 14-20 are rejected under 35 U.S.C. 101 because the claimed inventions are directed to abstract ideas without significantly more. 
In the instant case, claims 1 and 14 are directed to a "computer-implemented method of providing electronic transaction receipts" and a "computing system providing electronic receipting." 
Claims 1 and 14 are directed to the abstract idea of "controlling provision of a receipt for a payment transaction conducted with a merchant at a payment terminal" (see specification 0046-0060) which is grouped under "certain methods of organizing human activity," specifically, "fundamental economic practices or principles" and/or "commercial or legal interactions" in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claim 1 recites "receiving, from … a merchant, a transaction request associated with an account holder via …; setting an … point-of-sale (…POS) enable flag that indicates whether …POS receipting is enabled for an account associated with the account holder; storing, on a storage … associated with an issuer, an …POS receipt if the …POS enable flag indicates that …POS receipting is enabled; and communicating, by the payment network, an authorization and the …POS enable flag to …, the authorization comprising information indicating whether a transfer of funds associated with the transaction request has been authorized by the issuer, the …POS enable flag indicating whether the payment terminal provides a POS receipt." Claim 14 recites "… associated with an issuer that receives a transaction request associated with an account holder, the transaction request originating from a merchant …; an …POS enable flag associated with an account of the account holder, wherein the …POS enable flag indicates whether …POS receipting is enabled for an account associated with the account holder; a storage … associated with the issuer that stores an … point-of-sale (…POS) receipt if the …POS enable flag indicates that …POS receipting is enabled; and …, wherein an authorization and the …POS enable flag is communicated to the … via …, the authorization comprising information indicating whether a transfer of funds associated with the transaction request has been authorized by the issuer, the …POS enable flag indicating whether the payment terminal is required to provide a POS receipt." Accordingly, the claims recite an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claims such as a "payment device/terminal," a "payment network," "electronic (e)," a (storage) "medium," and a "computing device" represent the use of a computer as a tool to perform an abstract idea and/or do no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e., automate or implement) the acts of controlling provision of a receipt for a payment transaction conducted with a merchant at a payment terminal, specifically, as recited above.
When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describes the concept of controlling provision of a receipt for a payment transaction conducted with a merchant at a payment terminal, specifically, as recited above, using computer technology (e.g., computing device). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). 
Hence, claims 1 and 14 are not patent eligible.
Dependent claims 2-9 and 15-20 describe additional operations of or related to, or further detail of the operations or data of, the abstract idea of claims 1 and 14, and/or generic computer elements, e.g., user interface, control, application for a mobile device, web interface. Thus, the dependent claims further describe the abstract idea and the use of the processor or computer system to automate or implement the abstract idea. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the use of the computer in each step does no more than employ the computer as a tool to carry out functions corresponding to the acts performed in the abstract idea. Merely applying instructions by reciting the computing structure as a tool to implement the claimed limitations (see MPEP 2106.05(f)) or merely linking the use of the judicial exception to a particular technological environment or field of use (MPEP § 2106.05(h)), does not serve to provide significantly more than the abstract idea.



Claim Rejections - 35 U.S.C. § 112 
35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6 and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Lack of Algorithm
Claim 6 recites "wherein the user interface enables a card holder to authenticate themselves using multi-factor authentication" but the specification does not provide details on what this action ("enabling") comprises or how it is performed. 
Claim 7 is rejected by virtue of its dependency from a rejected claim.
Thus, with regard to the claimed subject matter indicated above (claim 6), as per MPEP 2161.01.I: 
"the specification does not sufficiently describe how the function is performed or the result is achieved. … the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be [but is not] described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. See MPEP §§ 2163.02 and 2181, subsection IV.

See also MPEP 2163.03.V.

35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, 7 and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Unclear Antecedent Basis
Claim 2 recites "receiving … a merchant." The relationship between the recited "merchant" and the "merchant" recited in base claim 1 is not clear. 
Claim 2 recites "in response to determining that the ePOS enable flag indicates that ePOS receipting is disabled, providing a POS receipt." The relationship between the recited "POS receipt" and the "POS receipt" recited in base claim 1 is not clear. 
Claim 4 recites "providing … therefrom." The antecedent basis of "therefrom" is not clear -- it is not clear what "therefrom" refers to.  
Claim 14 recites "an ePOS enable flag associated with an account of the account holder, wherein the ePOS enable flag indicates whether ePOS receipting is enabled for an account associated with the account holder." The relationship between the recited "account of the account holder" and the recited "account associated with the account holder" is not clear.
Claim 15 recites "a POS terminal associated with a merchant, wherein the POS terminal receives an authorized transaction associated with a requested transaction …." The relationship between the recited "POS terminal associated with a merchant" and both the "merchant payment device" recited in base claim 14 and the "payment terminal" recited in base claim 14 is not clear. The relationship between the recited "authorized transaction" and the "authorization" recited in base claim 14 is not clear. The relationship between the recited "requested transaction" and the "transaction request" recited in base claim 14 is not clear.
Claim 16 recites "a user interface associated with a computing device, …." The relationship between the recited "computing device" and the "computing device" recited in base claim 14 is not clear.
Claim 17 recites "a control … therefrom." The antecedent basis of "therefrom" is not clear -- it is not clear what "therefrom" refers to.  
Claim 19 recites "a user interface associated with a computing device that displays a list of transactions associated with an account, …." The relationship between the recited "computing device" and the "computing device" recited in base claim 14 is not clear. The relationship between the recited "account" and the "account" recited in base claim 14 is not clear.
Claim 20 recites "a user interface associated with a computing device …." The relationship between the recited "computing device" and the "computing device" recited in base claim 14 is not clear. 
Claims 15-20 are (also) rejected by virtue of their dependency from a rejected claim.

Lack of Antecedent Basis
Claim 14 recites "a payment network, … the payment terminal … the payment terminal …." The underlined language lacks antecedent basis. 
Claims 15-20 are rejected by virtue of their dependency from a rejected claim.

Means Plus Function
Claims 4 and 17 recites "a control for selecting an ePOS receipt and initiating a chargeback therefrom."
The claim limitations above do not use the word “means” but are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use generic placeholders, "control," that are coupled with functional language, "for selecting an ePOS receipt and initiating a chargeback therefrom," without reciting sufficient structures to perform the recited functions and the generic placeholders are not preceded by structural modifiers.
These claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed functions and/or to clearly link the structure, material, or acts to the functions. Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a) Amend the claims so that the claim limitations will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c) Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Unclear Scope
Claim 7 recites "wherein authentication using multi-factor authentication comprises providing a time-based one-time password." Claim 6, from which claim 7 depends, recites "wherein the user interface enables a card holder to authenticate themselves using multi-factor authentication." Thus, claim 6 purports to claim that the user is performing the authentication operation, while claim 7 recites that the authentication operation of claim 6 comprises providing a time-based one-time password. However, Applicant's specification describes the time-based one-time password as being provided by a party authenticating the user, not by the user. Accordingly, claim 7 is not clear. 
Claim 14 recites "a computing device … the transaction request originating from a merchant payment device." Claim 14 is directed to a computing system comprising a computer device, an ePOS enable flag, a storage medium and a payment network. It is not clear if claim 14 also includes a merchant payment device or not. 
Claim 14 recites "a payment network, … the authorization comprising information indicating whether a transfer of funds associated with the transaction request has been authorized by the issuer, …." Claim 14 is directed to a computing system comprising a computer device, an ePOS enable flag, a storage medium and a payment network. It is not clear if claim 14 also includes the issuer or not.
Claim 14 recites "a payment network, … the ePOS enable flag indicating whether the payment terminal is required to provide a POS receipt." Claim 14 is directed to a computing system comprising a computer device, an ePOS enable flag, a storage medium and a payment network. It is not clear if claim 14 also includes the payment terminal or not.
Claim 14 recites "a payment network, wherein an authorization and the ePOS enable flag is communicated to the payment terminal via the payment network, …." The communication of the authorization and ePOS enable flag to the payment terminal via the payment network is an operation not recited as being performed by the claimed apparatus/system or any component thereof. As such, the recited operation is untethered to the rest of the claim. It is not clear what entity is performing the operation or how it is connected to the claimed apparatus/ system.
Claim 15 recites "a POS terminal … wherein the ePOS enable flag indicates whether ePOS receipting is enabled or is disabled." The underlined recitation appears to be a repeat of the language in claim 14 (namely, "wherein the ePOS enable flag indicates whether ePOS receipting is enabled for an account associated with the account holder"), as opposed to, e.g., claim 15 reciting that ePOS receipting is enabled/disabled more generally, not just, as in claim 14, for the account associated with the account holder. Accordingly, the recitation in claim 15 is not clear. 
Claim 16 recites "a user interface … wherein an ePOS receipt is selected from a list of transactions by the account holder." Claim 14, from which claim 16 depends, is directed to a computing system comprising a computer device, an ePOS enable flag, a storage medium and a payment network. It is not clear if claim 16 also includes an account holder or not. 
Claim 16 recites "a user interface … wherein a chargeback request is generated for a transaction associated with the selected ePOS receipt from the issuer, wherein the chargeback request is automatically populated with data using data from the electronic point of sale receipt." The generation of the chargeback request and the population of the chargeback request are operations not recited as being performed by the claimed apparatus/system or any component thereof. As such, the recited operations are untethered to the rest of the claim. It is not clear what entity(ies) is(are) performing the operations or how they are connected to the claimed apparatus/system.
Claim 19 recites "a user interface … wherein the account holder selects a transaction from the list of transaction for a chargeback via the user interface." Claim 14, from which claim 19 depends, is directed to a computing system comprising a computer device, an ePOS enable flag, a storage medium and a payment network. It is not clear if claim 19 also includes an account holder or not. 
An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)).
Claims 15-20 are (also) rejected by virtue of their dependency from a rejected claim.

Claim Rejections - 35 U.S.C. § 102 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hammad (U.S. Patent Application Publication No. 2011/0145082 A1).

Regarding Claim 1
Hammad teaches:
receiving, from a payment terminal associated with a merchant, a transaction request associated with an account holder via a payment network; (0054, 0073, 0083, Fig. 7, 710-720, Fig. 8, 810-820, Fig. 1A, 202,203, 204, Fig. 1B, 302, 303, 304)
setting an electronic point-of-sale (ePOS) enable flag that indicates whether ePOS receipting is enabled for an account associated with the account holder; (0060, 0075-0078, 0085, Fig. 7, 740, Fig. 8, 840)
storing, on a storage medium associated with an issuer, an ePOS receipt if the ePOS enable flag indicates that ePOS receipting is enabled; and (0067, 0072, 0079, 0081, 0085, 0087 stored on website, by payment processing network, third party, IP gateway)
communicating, by the payment network, an authorization and the ePOS enable flag to the payment terminal, the authorization comprising information indicating whether a transfer of funds associated with the transaction request has been authorized by the issuer, the ePOS enable flag indicating whether the payment terminal provides a POS receipt. (0073-0076, 0083-0085, Fig. 7, 725-745, Fig. 8, 825-845, Fig. 1A, 205-209, Fig. 1B, 305-309)

Regarding Claim 2
Hammad teaches the limitations of base claim 1 as set forth above. Hammad further teaches:
receiving, by the payment terminal, an authorized transaction with the ePOS enable flag, the payment terminal comprising a POS terminal of a merchant; (0073-0076, 0083-0085, Fig. 7, 725-745, Fig. 8, 825-845, Fig. 1A, 205-209, Fig. 1B, 305-309)
determining whether the ePOS enable flag indicates that e POS receipting is enabled, or is disabled; (0076-0078, 0085)
in response to determining that the ePOS enable flag indicates that ePOS receipting is disabled, providing a POS receipt; and (0074-0076, 0084-0085, 0087, Fig. 7, 750, 760, Fig. 8, 850, Fig. 1A, 211, Fig. 1B, 310)
in response to determining that the ePOS enable flag indicates that ePOS receipting is enabled, providing an option not to receive a receipt from the merchant. (0023, 0060-0065)

Regarding Claim 3
Hammad teaches the limitations of base claim 1 as set forth above. Hammad further teaches:
selecting, via a user interface associated with the issuer, an ePOS receipt for a transaction; and (0066-0067)
generating a chargeback request for the transaction from the issuer using the ePOS receipt, wherein the chargeback request is automatically populated with data using data from the ePOS receipt. (0066)

Regarding Claim 4
Hammad teaches the limitations of base claim 1 as set forth above. Hammad further teaches:
providing a user interface for the account holder to obtain ePOS receipts from the issuer for their transactions, wherein the user interface comprises a control for selecting an ePOS receipt and initiating a chargeback therefrom. (0066-0067; also Fig. 7, 750-760, 0081, 0030)

Regarding Claim 5
Hammad teaches the limitations of base claim 1 as set forth above. Hammad further teaches:
displaying a selected ePOS receipt via a user interface associated with an application for a mobile device or a web interface. (0066-0067)

Regarding Claim 14
Hammad teaches:
a computing device associated with an issuer that receives a transaction request associated with an account holder, the transaction request originating from a merchant payment device; (Fig. 4, 300, 0054, 0073, 0083, Fig. 7, 710-720, Fig. 8, 810-820, Fig. 1A, 202,203, 204, Fig. 1B, 302, 303, 304)
an ePOS enable flag associated with an account of the account holder, wherein the ePOS enable flag indicates whether ePOS receipting is enabled for an account associated with the account holder; (0060, 0075-0078, 0085, Fig. 7, 740, Fig. 8, 840)
a storage medium associated with the issuer that stores an electronic point-of-sale (ePOS) receipt if the ePOS enable flag indicates that ePOS receipting is enabled; and (Fig. 4, 308, 310, 312, 0067, 0072, 0079, 0081, 0085, 0087)
a payment network, wherein an authorization and the ePOS enable flag is communicated to the payment terminal via the payment network, the authorization comprising information indicating whether a transfer of funds associated with the transaction request has been authorized by the issuer, the ePOS enable flag indicating whether the payment terminal is required to provide a POS receipt. (0043-0045, 0073-0076, 0083-0085, Fig. 7, 725-745, Fig. 8, 825-845, Fig. 1A, 40, 205-209, Fig. 1B, 40, 305-309, 0023, 0060-0065, Fig. 6)

Regarding Claim 15
Hammad teaches the limitations of base claim 14 as set forth above. Hammad further teaches:
a POS terminal associated with a merchant, wherein the POS terminal receives an authorized transaction associated with a requested transaction with the ePOS enable flag from the issuer, wherein the ePOS enable flag indicates whether ePOS receipting is enabled or is disabled; and (0033-0034, 0073-0078, 0083-0085, Fig. 7, 725-745, Fig. 8, 825-845, Fig. 1A, 20, 205-209, Fig. 1B, 20, 305-309)
a printed POS receipt, wherein the POS terminal prints the POS receipt in response to determining the ePOS enable flag indicates that ePOS receipting is disabled (e.g., where enrolled user preference is to receive paper receipt and not electronic receipt; e.g., 0074 where it is determined that user is not participating, and payment processing network proceeds with processing transaction like any typical transaction), and wherein the printed POS receipt is not provided in response to determining that the ePOS enable flag indicates that ePOS receipting is enabled (e.g., where enrolled user preference is to receive electronic receipt and not paper receipt). (0074-0078, 0084-0085, 0087, Fig. 7, 750, 760, Fig. 8, 850, Fig. 1A, 211, Fig. 1B, 310, 0023, 0060-0065, Fig. 6)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 6, 8 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hammad (U.S. Patent Application Publication No. 2011/0145082 A1) in view of Argue et al. (U.S. Patent Application Publication No. 2014/0122270 A1), hereafter Argue.

Regarding Claim 6
Hammad teaches the limitations of base claim 1 and intervening claim 5 as set forth above. 
Hammad does not explicitly disclose, but Argue teaches: 
wherein the user interface enables a card holder to authenticate themselves using multi-factor authentication. (0030)
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Hammad's systems and methods for managing and providing receipts, including implementing a customer preference for electronic and/or print receipts and providing chargeback functionality using electronic receipts, by incorporating therein Argue's teachings pertaining to use of authentication for accessing receipts/transaction data, because this would increase security, see Argue, 0005, 0006, 0030. In addition, the combination is a matter of (A) Combining prior art elements according to known methods to yield predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; and (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. MPEP 2143.I.A., C., D.

Regarding Claim 8
Hammad teaches the limitations of base claim 1 as set forth above. 
Hammad further teaches:
receiving, from a user interface, a selection of an ePOS receipt selected from a … of transactions for a chargeback. (0066-0067)
Hammad 0066-0067 teaches viewing individual electronic receipts and performing various actions on them (initiating a chargeback, sorting, printing, exporting, etc.), which actions involve selecting an individual receipt from a group of receipts. Accordingly, although Hammad does not explicitly mention a "list," Hammad's disclosure implies or suggests use of a list in this context. Nonetheless, Argue teaches: 
… list … (Figs. 3A, 3B, 5 (504), 0027, 0046, 0052-0053)
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Hammad's systems and methods for managing and providing receipts, including implementing a customer preference for electronic and/or print receipts and providing chargeback functionality using electronic receipts, by incorporating therein Argue's teachings pertaining to chargeback procedures where a list of transactions is presented to a user for selecting an electronic receipt for chargeback, because the use of a list format for accessing information/selecting an item from a plurality of items would increase user convenience, see Argue, 0005, 0006, Hammad, 0066, 0067. In addition, the combination is a matter of (A) Combining prior art elements according to known methods to yield predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; and (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. MPEP 2143.I.A., C., D. (Note: this motivation statement applies also to claims 16 and 19.)

Regarding Claim 16
Hammad teaches the limitations of base claim 14 as set forth above. Hammad further teaches:
a user interface associated with a computing device, wherein an ePOS receipt is selected from a … of transactions by the account holder, wherein a chargeback request is generated for a transaction associated with the selected ePOS receipt from the issuer, wherein the chargeback request is automatically populated with data using data from the electronic point of sale receipt. (0066-0067; also Fig. 7, 750-760, 0081, 0030)
Hammad does not explicitly disclose, but Argue teaches:
… list … (Figs. 3A, 3B, 5 (504), 0027, 0046, 0052-0053)

Regarding Claim 17
Hammad in view of Argue teaches the limitations of base claim 14 and intervening claim 16 as set forth above. Hammad further teaches:
wherein the user interface further comprises: a control for selecting an ePOS receipt and initiating a chargeback therefrom. (0066-0067)

Regarding Claim 18
Hammad in view of Argue teaches the limitations of base claim 14 and intervening claim 16 as set forth above. Hammad further teaches:
wherein the user interface is associated with an application for a mobile device or a web interface. (0066-0067)

Regarding Claim 19
Hammad teaches the limitations of base claim 14 as set forth above. Hammad further teaches:
a user interface associated with a computing device that displays a … of transactions associated with an account, wherein the account holder selects a transaction from the … of transaction for a chargeback via the user interface. (0066-0067)
Hammad does not explicitly disclose, but Argue teaches:
… list … (Figs. 3A, 3B, 5 (504), 0027, 0046, 0052-0053)

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hammad (U.S. Patent Application Publication No. 2011/0145082 A1) in view of Argue et al. (U.S. Patent Application Publication No. 2014/0122270 A1), hereafter Argue, and further in view of Youakim et al. (U.S. Patent Application Publication No. 2018/0330341 A1), hereafter Youakim.

Regarding Claim 7
Hammad in view of Argue teaches the limitations of base claim 1 and intervening claim 6 as set forth above. 
Hammad in view of Argue does not explicitly disclose, but Youakim teaches:
wherein authentication using multi-factor authentication comprises providing a time-based one-time password. (Abstract, Fig. 5)
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Hammad's systems and methods for managing and providing receipts, including implementing a customer preference for electronic and/or print receipts and providing chargeback functionality using electronic receipts, by incorporating therein Youakim's teachings pertaining to use of one-time passwords for accessing receipts, because this would increase security, see Youakim, 0002. In addition, the combination is a matter of (A) Combining prior art elements according to known methods to yield predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; and (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. MPEP 2143.I.A., C., D.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hammad (U.S. Patent Application Publication No. 2011/0145082 A1) in view of Argue et al. (U.S. Patent Application Publication No. 2014/0122270 A1), hereafter Argue, and further in view of Dimmick (U.S. Patent Application Publication No. 2016/0148212 A1).

Regarding Claim 9
Hammad in view of Argue teaches the limitations of base claim 1 and intervening claim 8 as set forth above. Hammad further teaches:
receiving, via the user interface, at least one … chargeback.
Hammad in view of Argue does not explicitly disclose, but Dimmick teaches:
… reason for the … (0027)
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Hammad's systems and methods for managing and providing receipts, including implementing a customer preference for electronic and/or print receipts and providing chargeback functionality using electronic receipts, by incorporating therein Dimmick's teachings pertaining to reason codes for chargebacks, because this would help prevent fraudulent chargebacks and hence incentivize merchants to accept chargebacks and improve security of transactions, see Hammad 0024, Dimmick, 0002. In addition, the combination is a matter of (A) Combining prior art elements according to known methods to yield predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; and (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. MPEP 2143.I.A., C., D. (Note: this motivation statement applies also to claim 20.)

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hammad (U.S. Patent Application Publication No. 2011/0145082 A1) in view of Dimmick (U.S. Patent Application Publication No. 2016/0148212 A1).

Regarding Claim 20
Hammad teaches the limitations of base claim 14 as set forth above. Hammad further teaches:
a user interface associated with a computing device, the user interface obtaining at least one … requested chargeback associated with a selected ePOS receipt. (0066-0067)
Hammad does not explicitly disclose, but Dimmick teaches:
… reason for a … (0027)
(See claim 9 above for motivation statement.)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Among the cited references, Argue (US 2014/0040053 A1) teaches systems and methods for processing returns (chargebacks) using electronic receipts, similar but not identical to Argue (US 2014/0122270 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS W PINSKY whose telephone number is (571)272-4131.  The examiner can normally be reached on 8:30 am - 5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II, can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or 
access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DWP/
Examiner, Art Unit 3692
/ERIC T WONG/Primary Examiner, Art Unit 3692